Citation Nr: 0726283	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-07 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from November 1973 to June 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision from the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO).

A hearing at the RO before the undersigned was conducted in 
May 2007 and the transcript is of record. 

The issue of service connection for a low back disability on 
a direct basis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2004, the Board denied service connection for 
a low back disability.  

2.  Evidence received since October 2004, when considered by 
itself, or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the low back claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim 
for service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§ 1110.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Board denied service connection for a low back disability 
in October 2004.  When a claim is the subject of a prior 
final denial, it may be reopened only if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the RO's action regarding this issue.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

"New" evidence is defined as evidence not previously 
submitted to agency decision makers, and "material" evidence 
is evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2006).

Evidence of record at the time of the October 2004 decision 
included the veteran's service medical records which noted 
that he complained of back pain in June 1974.  In July 1974, 
he was diagnosed as having low back pain due to strain and 
spasm.  X-rays of the lumbar spine in August 1974 were 
normal.

The veteran again sought treatment for back pain in January 
and February 1975. Pertinent diagnoses included low back pain 
due to muscle spasm.

On separation examination in April 1975, the veteran denied 
any recurrent back pain. Clinical evaluation of the spine was 
normal.

After his separation from service, the veteran was examined 
by L.E.S., M.D. in July 1996.  He stated that he had back 
problems since 1979 when he was run over by a one-ton truck.  
Dr. L.E.S. concluded that the veteran needed further work up 
for a diagnosis, including chronic degenerative arthritis, 
rheumatoid spondylitis, and possible spinal stenosis.

The veteran was examined by L.J.D., M.D., in May 1998.  He 
stated that he fell from a ladder, landing on his buttocks 
and low back on May 23, 1998.  He also gave a prior history 
of back problems.  The assessment was lumbar contusion and 
right leg radicular change.  Diagnostic testing in May 1998 
revealed degenerative disc disease of the lumbar spine and 
mild posterior disc bulging.

Upon evaluation by J.A., P.T. in August 1998, the veteran 
stated that he had back pain starting when he fell from a 
ladder on May 23, 1998.

The veteran was examined by J.I.M., M.D. in September 1998.  
He gave a history of an insidious onset of back pain in 1994 
and of falling off a ladder in May 1998, landing on a 
concrete floor on his back.  The impression was lumbar 
radiculopathy.

In January 1999, the veteran was examined by S.F.E., M.D., at 
which time he was diagnosed as having spinal stenosis at L4-
L5.

Upon VA examination in June 1999, the veteran reported that 
he was in good health until 1979 when he was injured by a 
truck.  He thereafter denied any problems with his back until 
May 1998 when he fell from a ladder.  M.F.G., M.D., concluded 
that the veteran had spinal stenosis and degenerative disc 
disease resulting from a work-related injury in May 1998.

More recently, the veteran was examined by VA in February 
2002.  The examiner reviewed the claims folder, including the 
service medical records.  Pertinent diagnoses included mild 
to moderate degenerative joint disease of the lumbar spine.  
The examiner stated that review of the record did not 
indicate that the veteran's current back condition was 
related to the back problems he experienced during service.

The stated basis for the October 2004 denial of the service 
connection claim was that a low back disorder did not have 
its onset during active service or result from disease or 
injury in service.

In March 2005, the veteran attempted to reopen his claim.  

At his Board hearing, the veteran submitted a VA progress 
note dated in October 1999 in which Dr. M.F.G. stated that 
the veteran was 100% [service connected] for permanent back 
injury [related to] a work accident."  The veteran testified 
that Dr. M.F.G. was referring to Social Security 
Administration benefits.  The evidence received subsequent to 
the October 2004 Board decision is presumed credible for the 
purposes of reopening a claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Prior to the submission of this progress 
note, there was no competent medical evidence that the 
veteran's current low back condition could be related to 
service.  Even though Dr. M.F.G. stated in a June 1999 VA 
examination report that the veteran had spinal stenosis and 
degenerative disc disease resulting from a work-related 
injury in May 1998, assuming the credibility of this 
evidence, it relates to an unestablished fact necessary to 
substantiate the claim, that he has a current low back 
disability related to service.  When considered with all the 
evidence of record, especially the inservice complaints and 
subsequent treatment for low back pain, a reasonable 
possibility of substantiating the claim is raised.  38 C.F.R. 
§ 3.156(a).

The VA has duties to notify and assist claimants pertaining 
to a new and material evidence claim.  In light of the 
favorable outcome of this appeal with respect to the issue of 
whether new and material evidence has been submitted to 
reopen the claim, any lack of notice or development cannot be 
prejudicial.


ORDER

The claim for service connection for a low back disability is 
reopened.  To this extent only, the appeal is granted.


REMAND

New and material evidence has been presented.  However, the 
ultimate credibility or weight to be given the new evidence 
was presumed for the purpose of reopening the claim, and must 
now be determined as a question of fact.  See Justus, supra.  
Additional development is needed prior to a resolution of 
this issue.

The veteran has stated that he was granted Social Security 
Administration (SSA) disability insurance benefits.  Once the 
VA is put on notice that the veteran is in receipt of such 
benefits, the VA has a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
Therefore, the case must be remanded for an examination and 
adjudication on the merits based on all the evidence of 
record.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notice and development 
procedures pursuant to 38 U.S.C.A. §§ 
5102-5103A, 5107 and 5109 are fully 
complied with, to include requesting that 
the veteran submit all relevant evidence 
in his possession relating to entitlement 
to service connection for a low back 
disability.

2.  Request all documents pertaining to 
an award of benefits from the SSA, and 
specifically request copies of the 
medical records upon which the SSA based 
its decision.

3.  After completion of the foregoing, 
afford the veteran an appropriate VA 
examination.  The veteran's claims file, 
to include a complete copy of this 
REMAND, must be provided to the examiner 
in conjunction with the examination, and 
the examination report should reflect 
consideration of the file.

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any demonstrated disability of 
the low back is the result of any 
incident of service.  The examiner must 
provide a complete rationale for all 
opinions given.

4.  The claim should then be 
readjudicated.  If any claim remains 
denied, issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  Then, return the 
case to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


